[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                                                        U.S. COURT OF APPEALS
                       _______________________            ELEVENTH CIRCUIT
                                                             AUGUST 8, 2000
                                                           THOMAS K. KAHN
                             No. 94-4281                        CLERK
                       _______________________

                   D. C. Docket No. 85-00701-CR-JLK


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                  versus

FREDERICK NIGEL BOWE,

                                               Defendant-Appellant.


                       _______________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                       _______________________
                             (August 8, 2000)



Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.



KRAVITCH, Circuit Judge:
      Frederick Nigel Bowe appeals his conviction for conspiring to import

cocaine into the United States in violation of 21 U.S.C. § 963. Bowe claims the

district court violated his due process rights by discussing a continuance of the trial

date in his absence and by then denying the continuance. Bowe, a Bahamian

citizen, also argues that the United States violated the doctrine of specialty by

introducing evidence most directly relevant to charges beyond the scope of his

extradition. Finally, Bowe claims the court abused its discretion in a wide range of

evidentiary matters. Finding none of these claims convincing, we affirm Bowe’s

conviction.



I. FACTS AND PROCEDURAL BACKGROUND

      Frederick Nigel Bowe was born into a prominent Bahamian family that had

substantial investments and real estate holdings in the Exuma islands region of the

archipelago. Bowe is an attorney, and in the early 1980s, he had a successful

practice in the Bahamas both in criminal defense and representing foreign

investors. The United States government believed that Bowe’s work for and with

some of his clients extended well beyond the practice of law, however, and it

indicted Bowe in 1985 for a number of narcotics offenses. After protracted

proceedings, the Bahamian government extradited Bowe in 1992. In a diplomatic


                                           2
note, the government of the Bahamas explained that it granted extradition only for

the conspiracy count, and the district court dismissed all other charges against

Bowe shortly before trial. The trial commenced in November 1993, and after the

jury returned a guilty verdict, the court sentenced Bowe to fifteen years in prison

and imposed a $250,000 fine.

      The conspiracy to import cocaine allegedly began at a Cartagena, Colombia,

meeting in 1982. Bowe flew to Cartagena in a leased Lear jet with Jack Devoe, a

pilot who flew drugs into the United States, and two Miami lawyers. In Cartagena,

Bowe introduced Devoe to Pepe Cabrera, a major drug supplier. Law enforcement

had seized two of Cabrera’s drug-smuggling planes in the United States, and

Cabrera was looking for pilots with their own aircraft to transport his cocaine.

      After discussing the logistics of the proposed operation, Cabrera, Devoe, and

Bowe allegedly reached an agreement. Devoe would be responsible for picking up

Cabrera’s cocaine in Colombia and flying it in large shipments to the Bahamas.

Devoe would then break down the shipment into smaller quantities and move the

cocaine into Florida in a series of flights. Bowe would protect the operation from

law enforcement in the Bahamas. Under the terms of this agreement, Devoe was to

keep ten percent of the cocaine he transported. Devoe, in turn, would pass ten

percent of the money he earned from his sale of that cocaine on to Bowe.


                                          3
      Between June 1982 and March 1983, Devoe and pilots he had recruited

transported approximately six shipments of cocaine from Colombia, through the

Bahamas, and into Florida. During this time, the government contends that Devoe

and his business manager made numerous payments to Bowe in accordance with

their agreement.

      In March 1983, the United States Customs Service seized one of Devoe’s

planes (and its cache of cocaine) arriving from the Bahamas at the West Palm

Beach International Airport. According to the government, Bowe assured one of

Devoe’s associates that he would determine whether the rest of Devoe’s cocaine

stored in the Bahamas was safe, and he offered to help Devoe locate another safe

landing strip. Devoe was unable to continue transporting cocaine for Cabrera,

however, and with Bowe’s blessing he turned the operation over to Ron

Markowski, another smuggler. Markowski soon had to end his participation in the

venture because of an impending indictment by a federal grand jury. Bowe

subsequently introduced two other pilots to Cabrera in an effort to keep the

operation going. In 1984, however, Colombian authorities arrested Pepe Cabrera,

putting an end to the smuggling.

      Bowe’s chief defense at trial was that he provided legitimate legal services

to Cabrera and a number of the others who turned out to be involved in the drug


                                         4
trade, and that he never intended to assist with any smuggling. Bowe testified

about his criminal defense practice and the work he did on behalf of seemingly

legitimate businesses controlled by Cabrera, Devoe, and others. Other defense

witnesses provided corroborating testimony. To rebut this line of defense, the

government presented several drug smugglers who testified that they paid Bowe to

help them avoid or escape trouble with law enforcement in the Bahamas.



II. DISCUSSION

      Bowe raises a number of issues on appeal; for the sake of organization, we

group them in three categories. The first relates to the defendant’s motion to

continue, filed after one of his attorneys began drug rehabilitation. Bowe contends

that the district court erred both in denying the motion to continue and in

discussing the matter outside of his presence. Second, Bowe argues that admission

of evidence related to the charges dismissed before trial violated the doctrine of

specialty, which provides that a defendant may only be tried for the offenses for

which he was extradited. Finally, Bowe claims that the court abused its discretion

in admitting some evidence offered by the prosecution, in excluding expert

testimony regarding the Bahamian practice of paying bonds in cash, and in limiting

his cross-examination of a government witness.


                                          5
A. The Motion to Continue

      After the Bahamian government extradited Bowe to the United States, the

district court set a trial date of February 1, 1993. When Bowe’s attorney withdrew

his representation, the court rescheduled the trial for June 1993. Bowe was unable

to retain new counsel until May, and the defense moved for a continuance so that

counsel could adequately prepare. The court rescheduled the case once again, for

November 1, 1993.

      Rosemarie Robinson, David Rowe, and David Markus were the counsel

retained by Bowe. Only Robinson filed a Notice of Appearance, but Markus

argued two hearings between May and the middle of August. On August 11, 1993,

Markus was arrested, and he subsequently entered a drug rehabilitation program in

Atlanta. Markus telephoned the prosecutor on September 7 to advise her of his

predicament and ask that she relay a request for a continuance to the court. The

government filed a motion notifying the court of these circumstances, and the court

convened a status conference on September 14 with the prosecutors, Robinson, and

Rowe to consider the matter.

      At the conference, defense counsel requested a continuance until Markus

completed rehabilitation, explaining that Markus “had the duty of actual litigation”

and that Bowe wanted the continuance so that Markus could participate in his


                                         6
defense.1 The court asked the defense to file a formal motion requesting the

continuance and took the matter under advisement. Robinson did file a brief

motion to continue with affidavits from Markus, explaining that his rehabilitation

would take approximately five months and that he would “diligently apply”

himself to Bowe’s defense, and from Bowe, explaining that he was aware of

Markus’s arrest and on-going rehabilitation and that he wanted a continuance so

that Markus could remain a part of his legal team.2 The court denied the motion,

concluding that holding the trial in November as planned would “not result in

manifest injustice to Defendant.”3 The court noted “that Defendant has retained

several able lawyers, and . . . [that] Defendant is an experienced barrister, [sic]

himself.”4

         Bowe argues that the court’s handling of the requested continuance was

reversible error for three reasons: (1) that he had a due process right to attend the

discussion of Markus’s rehabilitation and the possible continuance; (2) that

denying the motion in effect denied him the opportunity to choose the counsel of



   1
       Tr. of Proceedings Before the Hon. James Lawrence King at 8 (Sep. 14, 1993), in R.13.
   2
       See Mot. to Continue & Exs. C & E, in 2d Supp. R. on Appeal, Tab 209.
   3
       Order Den. Def.’s Mot. to Continue at 2, in R.2, Tab 103.
   4
       Id.

                                                 7
his choice; and (3) that refusing a continuance denied the defense the opportunity

to adequately prepare for trial. None of these contentions have merit.

      Criminal defendants have a right, protected by the Due Process Clause, to

attend any proceeding at which the defendant’s “presence has a relation,

reasonably substantial, to the fullness of his opportunity to defend against the

charge.” Snyder v. Massachusetts, 291 U.S. 97, 105-06, 54 S. Ct. 330, 332 (1934).

The Due Process Clause requires the defendant’s presence only to the extent that

“a fair and just hearing would be thwarted by his absence.” Id. at 108, 54 S. Ct. at

333; see also United States v. Gagnon, 470 U.S. 522, 526-27, 105 S. Ct. 1482,

1484-85 (1985).

      Bowe’s presence would not have contributed to the status conference

discussion of Markus’s rehabilitation and the requested postponement. Bowe does

not claim that he had more extensive knowledge concerning Markus’s situation

(such as the expected length of treatment) than those attending the conference, and

his attorneys adequately communicated his desire for a continuance. Other courts

have held that defendants have no right to attend procedural conferences “unrelated

to any issues at trial.” United States v. Oles, 994 F.2d 1519, 1525 (10th Cir. 1993)

(no right to attend conference concerning change of counsel and possible

continuance of trial date); see also Small v. Endicott, 998 F.2d 411, 414-15 (7th


                                          8
Cir. 1993) (no right to attend scheduling hearing where court made no adverse

ruling).

      The court’s discussion with counsel of a possible continuance was not a

formal hearing; in fact it occurred before defense counsel even had filed a motion

for continuance. The court did not decide whether to maintain the existing trial

date at the time of the discussion; instead it waited until it had the opportunity to

review defense counsel’s subsequent motion and supporting exhibits. In effect,

Bowe’s argument is that the Due Process Clause requires district courts to hold

hearings, with the defendant present, before ruling on any motion to continue.

Such a requirement does not exist. See, e.g., United States v. Santiago-Fraticelli,

730 F.2d 828, 830 (1st Cir. 1984) (court did not err in denying request for

continuance without a formal hearing). In particular, hearings are unnecessary

when there is no dispute about the facts underlying the request for a continuance.

See Bernstein v. Travia, 495 F.2d 1180, 1182 (2d Cir. 1974). When the court in

this case denied Bowe’s request for a continuance, it had the benefit of an affidavit

from Bowe as well as information from Markus and his doctors. In these

circumstances, no hearing at all, let alone a hearing with the defendant in

attendance, was required to resolve the motion to continue.




                                           9
           Bowe also challenges the court’s ultimate denial of the continuance. We

review the disposition of requests for trial continuances for abuse of discretion.5

See United States v. Wright, 63 F.3d 1067, 1071 (11th Cir. 1995). Bowe argues

that a different standard of review applies in this case, relying on Smith-Weik

Machinery Corp. v. Murdock Machine & Engineering Co., 423 F.2d 842, 845 (5th

Cir. 1970),6 in which this court’s predecessor stated: “An exception to this general

rule [that the granting or refusal of a continuance is a matter of judicial discretion]

exists in certain cases when the illness of counsel is the ground for a continuance.”

It is unclear, however, if the court intended to create a different standard of review

in such cases or if it simply meant that a court can exceed its broad discretion by

denying a continuance when counsel takes ill on the eve of trial. The court did not

articulate a new standard of review, and the very next statement in the opinion was

that “principal counsel was ill, local counsel was relatively unprepared, the time for

continuance was short, and the case was complicated. In these circumstances we

feel that the general rule must yield to the exception.” Id. This is classic “abuse of



       5
       The party denied the continuance must also show specific, substantial prejudice in some
circumstances, such as when the claim is based on an alleged inadequate opportunity to prepare for
trial. See United States v. Bergouignan, 764 F.2d 1503, 1508 (11th Cir. 1985).
   6
     Decisions by the former Fifth Circuit issued before October 1, 1981, are binding as precedent
in the Eleventh Circuit. See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
banc).

                                               10
discretion” analysis. Indeed, throughout the Smith-Weik opinion the court

carefully considered all of the pertinent facts and weighed the competing interests

in expedience versus fairness, and it drew on the abuse of discretion standard in so

doing. Id. at 844.

        This circuit has never applied a more stringent standard of review in reliance

on Smith-Weik when illness of counsel was the grounds for a requested

continuance,7 but even if such an exception to the abuse of discretion standard

exists, we are not convinced that it would apply in this case. Bowe requested a

postponement of many months, not just a few days as in Smith-Weik, and Bowe’s

request came not on the eve of trial but with weeks left to prepare. In these

circumstances, we see no reason to depart from the abuse of discretion standard of

review.

        It is undisputed that one aspect of the right to counsel protected by the Due

Process Clause is the defendant’s right to choose his or her attorney. See Gandy v.

Alabama, 569 F.2d 1318, 1323 (5th Cir. 1978). Courts, however, must balance this


    7
      The only time the Eleventh Circuit has discussed Smith-Weik, we did so just briefly in a
footnote. See Arabian Am. Oil Co. v. Scarfone, 939 F.2d 1472, 1479 n.17 (11th Cir. 1991). The
appellant in Arabian American appealed the denial of a continuance requested when his counsel
withdrew two days before trial. The Arabian American court affirmed the denial of the continuance,
finding Smith-Weik inapposite. The court noted that Smith-Weik “created an exception to the trial
court’s discretion in denying continuances,” but concluded that it did not support the notion
(suggested by the appellant in Arabian American) that a litigant or attorney must always have ample
notice and time to prepare for trial. See id.

                                                11
right with “the general interest in the prompt and efficient administration of

justice.” Id. Defendants therefore are only guaranteed “a fair or reasonable

opportunity” to select the attorney of their choice. See Gandy, 569 F.2d at 1324;

Birt v. Montgomery, 725 F.2d 587, 593 (11th Cir. 1984) (en banc).

      When deciding whether a denial of a continuance impinged on this “fair and

reasonable opportunity,” reviewing courts should consider a number of factors,

including (1) the length of the delay, (2) whether the counsel who becomes

unavailable for trial has associates adequately prepared to try the case, (3) whether

other continuances have been requested and granted, (4) the inconvenience to all

involved in the trial, (5) whether the requested continuance is for a legitimate

reason, and (6) any unique factors. See Gandy, 569 F.2d at 1324. In Gandy, the

court held that, when the defendant’s trial counsel had a conflict with the scheduled

trial date, denying a continuance was an abuse of discretion, in part because the

delay requested was brief and no other attorney was prepared to try the case. See

id. at 1327-28. Furthermore, counsel’s conflict in Gandy came to light on the

morning the trial was to begin. See id. Having weighed the factors outlined in

Gandy, we conclude that the district court did not deny Bowe a reasonable

opportunity to select the counsel of his choice. The postponement requested by

Bowe was lengthy and open-ended, and Markus’s absence left Bowe with two


                                          12
attorneys well versed in his case. In fact, Robinson was the only attorney who had

filed a notice of appearance on Bowe’s behalf by August 1993; Markus had not

done so. Finally, Markus entered rehabilitation more than two months before

Bowe’s scheduled trial date, and the court’s denial of the continuance on October 4

still left the defendant with almost a month to find additional counsel for his

defense team if he so desired.

        Bowe also argues that denying his motion to continue left the defense with

an inadequate amount of time to prepare for trial. Bowe cites United States v.

Verderame, 51 F.3d 249, 252 (11th Cir. 1995), in which this court held that

denying motions to continue and rushing a case to trial thirty-four days after the

arraignment amounted to an abuse of discretion and violated the defendant’s due

process rights. We agree that “[i]mplicit in [the] right to counsel is the notion of

adequate time for counsel to prepare the defense,” id., but the facts in this case

stand in sharp contrast to the scenario in Verderame. Bowe was arraigned in

August 1992, more than a year before trial. Robinson and Rowe began

representing Bowe in May 1993, approximately six months before trial.8

    8
       Bowe argues that his situation was actually more extreme than that in Verderame because
Robinson and Rowe had not previously done trial work and thus were “completely lacking the
expertise or the experience with which to prepare.” Br. for Appellant at 28. Bowe cites no record
evidence regarding his counsel’s work history. Moreover, we do not find counsel’s previous
experience particularly relevant because Bowe had time to add an attorney with litigation experience
to his defense team after the court denied the motion for continuance.

                                                13
Furthermore, the Verderame court noted that the government’s case grew more

complicated as the trial approached. See id. In contrast, although the

prosecution’s case against Bowe was undoubtedly complex and expansive, the

court actually eased the defense’s task by dismissing twelve of the thirteen counts

against Bowe shortly before the trial. Under these circumstances, we conclude that

Bowe’s attorneys had ample opportunity to prepare his defense, and the district

court did not abuse its discretion in denying his motion to continue.



B. Doctrine of Specialty

       The doctrine of specialty dictates that “a nation that receives a criminal

defendant pursuant to an extradition treaty may try the defendant only for those

offenses for which the other nation granted extradition.” United States v. Puentes,

50 F.3d 1567, 1572 (11th Cir. 1995). Article seven of the extradition treaty in

effect between the United States and the Bahamas incorporates the doctrine of

specialty.9 On the basis of this doctrine, the district court dismissed twelve of the

thirteen counts against Bowe when the government of the Bahamas objected that

they were beyond the scope of its agreement to extradite him. Notwithstanding



   9
     Extradition Treaty, Dec. 22, 1931, U.S.-Gr. Brit., art. 7, 47 Stat. 2122, 2124 (1932), adopted
by the Commonwealth of the Bahamas on its independence from the United Kingdom.

                                                14
this action by the court, Bowe claims that in effect he was brought to trial on all of

the counts because of the sweeping nature of the evidence introduced by the

prosecution at trial.

        According to Bowe, he is raising a simple matter of contract law, but he

characterizes the issue as novel and alerts us that “[a]n interested international

community awaits [the] Court’s answer.”10 In fact, we have answered the

questions raised in Bowe’s argument before. It is well settled in this circuit that the

doctrine of specialty limits only the charges on which an extradited defendant can

be tried; it does not affect the scope of proof admissible at trial for the charges for

which extradition was granted, see Puentes, 50 F.3d at 1576, and it does not alter

the forum country’s evidentiary rules, see United States v. Archbold-Newball, 554
F.2d 665, 685 (5th Cir. 1977). Addressing the specific issue in this case, we have

in the past allowed the government to introduce evidence of uncharged drug and

money laundering activities to obtain conspiracy convictions against extradited

defendants. See United States v. Lehder-Rivas, 955 F.2d 1510, 1520 (11th Cir.

1992). Because Bowe was charged with and convicted of only the conspiracy to




   10
      Br. for Appellant at 42. Bowe eschews international law jargon and case law, describing the
issue matter of factly as whether or not the United States honored the terms of its agreement with
the Bahamas regarding Bowe’s extradition.

                                               15
import cocaine, for which the Bahamian government approved his extradition, the

prosecution’s sweeping evidentiary case did not violate the doctrine of specialty.



C. Evidentiary Issues

      Beyond the broad evidentiary challenge in his doctrine of specialty claim,

Bowe raises a number of more specific evidentiary issues. We review the court’s

resolution of these evidentiary issues for abuse of discretion, and if such an abuse

occurred, we ask whether the error was harmless. See United States v. Hands, 184
F.3d 1322, 1326, 1329 (11th Cir. 1999).

      A few witnesses, notably Pury Aldereguia and Benjamin Crumpler, testified

about Bowe’s efforts to protect their drug smuggling operations before the time

frame covered in the indictment. The court admitted this testimony pursuant to

Federal Rule of Evidence 404(b) as probative of Bowe’s intent in his subsequent

dealings with Pepe Cabrera and Jack Devoe. Bowe notes that in order to admit

evidence of extrinsic acts under Rule 404(b), there must be an adequate basis for

the jury to conclude that the defendant actually committed those acts. See United

States v. Miller, 959 F.2d 1535, 1538 (11th Cir. 1992) (en banc). According to

Bowe, “[t]he other crimes evidence in this case consisted primarily of erroneous




                                          16
and unfounded assumptions voiced by cooperating witnesses.”11 The focus of this

complaint is Aldereguia’s testimony, in which the witness acknowledged that she

did not actually see Bowe bribe government officials during many of the incidents

she described.

         Bowe’s challenge to the Rule 404(b) evidence is without merit. The

prosecution can introduce evidence of a defendant’s otherwise admissible acts if

the jury could find by a preponderance of the evidence that the acts did in fact

occur. See Huddleston v. United States, 485 U.S. 681, 689, 108 S. Ct. 1496, 1501

(1988). Aldereguia’s testimony satisfies this standard. Notwithstanding Bowe’s

characterization, Aldereguia was detailed and specific both on direct and cross-

examination; the witness related incidents she had observed and conversations she

had with Bowe while admitting to gaps in her knowledge. In this circuit, the

uncorroborated word of an accomplice such as Aldereguia provides a sufficient

basis for concluding that the defendant committed extrinsic acts admissible under

Rule 404(b). See United States v. Trevino, 565 F.2d 1317, 1319 (5th Cir. 1978).

         Bowe also claims that the court failed to strike lay opinion testimony by

Aldereguia. The only specific example Bowe provides is Aldereguia’s testimony

that Bowe “illegally” obtained the release of a fisherman from jail. It is hard to


   11
        Br. for Appellant at 48.

                                           17
ascribe error to anything related to that statement by the witness, however,

because, taken as a whole, it is almost incomprehensible. Asked when Bowe first

became involved with her drug smuggling, Aldereguia responded: “The first time

was when he got, actually I got a man out for him, he got a man out for me illegally

who was a fisherman.”12 The witness later clarified her statement: the fisherman

was charged with illegally fishing for lobster and he was not involved with drugs;

Aldereguia paid Bowe $5,000 to represent him in court, and Bowe obtained an

acquittal.13

         As a more general matter, it was permissible for Aldereguia to elaborate on

and explain the facts she related to the limited extent that she did. Non-expert

witnesses may offer their opinions if they are rationally based on the witnesses’

own perception and if they either help clarify the witnesses’ other testimony or

determine a fact in issue. See Fed. R. Evid. 701. Aldereguia’s testimony

concerned facts of which she had direct knowledge—events she observed and

conversations she had relating to her drug operation.

         Bowe’s third challenge to Aldereguia’s testimony is that she made the

“startling claim” that the defendant negotiated on her behalf with government


   12
        Trial Tr., in R.21, at 6.
   13
        See Trial Tr., in R.21, at 8, 23-24, 72-74.

                                                      18
officials to purchase marijuana seized by the Bahamian defense force.14 Bowe

cites this as one example of a broader problem, namely that throughout its case, the

United States unfairly put the government of the Bahamas on trial. Most of the

evidence relating to corruption in the Bahamas was relevant, even essential,

because the thesis of the prosecution’s case was that Bowe paid Bahamian officials

so that drug smugglers could avoid or escape trouble. Some of the evidence may

have been unnecessary (Jack Devoe, for example, testified about his relationship

with the former Prime Minister of the Bahamas), but it was not directly related to

the defendant and was so fleeting as to be harmless.

         In another challenge to evidence introduced by the government, Bowe

argues that the prosecution engaged in misconduct, which violated his due process

rights, by asking Devoe to testify about a meeting he attended with Carlos Ledher

and Bowe concerning a proposed smuggling arrangement even though the

prosecution knew that Ledher had stated he “did not engage in any criminal

activities with the defendant.”15 To make out a claim of prosecutorial misconduct

in this context, however, the defendant must establish both that Devoe’s testimony

was false and that the prosecutors knew so. See United States v. Michael, 17 F.3d
14
        Br. for Appellant at 46.
   15
        Government’s 14th Supp. Resp. to Standing Disc. Order at 1, in R.2, Tab 105.

                                                19
1383, 1385 (11th Cir. 1994). Bowe cannot satisfy either requirement. First,

Devoe’s testimony about the meeting does not necessarily conflict with Ledher’s

statement denying any criminal activities with Bowe.16 Second, even if we were to

assume that Devoe committed perjury and accept the fact that his testimony

conflicts with Lehder’s statement, the conflict would not establish that the

government knew the testimony was false. See id. In the absence of other

indications that the prosecutors believed Devoe’s testimony to be false, we cannot

conclude that they engaged in misconduct by asking him about the meeting with

Ledher and Bowe.

         Finally, Bowe contends that Devoe’s testimony about Ledher’s statements at

the meeting constitute inadmissible hearsay. Federal Rule of Evidence

801(d)(2)(E) excludes statements by co-conspirators of the defendant from the

definition of hearsay, but Bowe argues this exclusion applies only to the

conspiracy charged in the indictment. Bowe contends that the prosecution never

delineated who was part of the charged conspiracy and was thus able to make




    16
       The fact that Bowe was present when Ledher and Devoe discussed a possible smuggling
operation does not mean that Bowe was engaging in criminal activity himself, or at least that Ledher
would construe Bowe’s presence as criminal. As Devoe testified, Bowe introduced him to Ledher
but did not participate much in their conversation. See Trial Tr., in R.17, at 77. Moreover, the
meeting did not bear fruit; Devoe never agreed to transport cocaine for Ledher. See Trial Tr., in
R.15, at 81.

                                                20
impermissibly broad use of the co-conspirator hearsay exception.17 In fact, it is

Bowe who takes too narrow a view of Rule 801(d)(2)(E), because the conspiracy

that forms the basis for admitting a co-conspirator’s out of court statements need

not be the same conspiracy for which the defendant is charged. See United States

v. Arce, 997 F.2d 1123, 1128 (5th Cir. 1993); United States v. Dawson, 576 F.2d
656, 658 (5th Cir. 1978) (statements by a non-testifying participant in an

uncharged conspiracy are admissible against defendant for charged offenses).

Bowe does not deny as part of this argument that he conspired with Lehder and

other witnesses testifying pursuant to Rule 404(b), so their hearsay statements were

admissible.

        In regard to the defense’s case, Bowe argues that the court erred in excluding

as irrelevant expert testimony that lawyers in the Bahamas often post bond in cash,

and that at times such payments are made directly to magistrates or law

enforcement officials. Bowe contends that this testimony would have informed the

jury’s interpretation of prosecution witnesses who had testified that Bowe made

payments to police and defense officials to secure the release of detained

smugglers and the return of smuggling boats. In support of his argument, Bowe



   17
     Bowe does not provide examples beyond Devoe’s testimony, but he intimates that the court
permitted other hearsay testimony on the same suspect grounds..

                                             21
cites cases holding that custom and practice evidence can be essential to a criminal

defense. See United States v. Gaskell, 985 F.2d 1056, 1062-64 (11th Cir. 1993);

United States v. Riley, 550 F.2d 233, 236-37 (5th Cir. 1977).

         In this case, however, we agree with the district court that the proffered

expert testimony would have been irrelevant; at worst, excluding the testimony

amounted to harmless error. The fact that lawyers often make legitimate bond

payments in cash does little to explain the witnesses’ specific allegations against

Bowe. Furthermore, rather than explaining that these alleged payments were for

posting bond, Bowe denied making many of them at all when he took the stand.18

         Bowe also claims that the court erred in limiting his counsel’s cross-

examination of Pepe Cabrera regarding the witness’ consultations with Bowe about

legal matters during 1982 and 1983. According to Bowe, this information would

have helped demonstrate that his was a legitimate professional relationship with

Cabrera. In fact, the court stated that it would allow cross-examination on the

extent of Bowe’s legal work for Cabrera, prohibiting only an inquiry into the

specific nature of crimes for which Cabrera was a suspect or had been indicted.19




   18
        See Trial Tr., in R.25, at 135-36, 146, 153-54.
   19
        See Trial Tr., in R.18, at 46-56.

                                                  22
We agree with the district court that such detail was irrelevant, and we find no

error in the limit placed on the cross-examination of Cabrera.



III. CONCLUSION

      We find no reversible error in the district court’s handling of Bowe’s

requested continuance, in regard to the doctrine of specialty, or in the various

evidentiary issues raised in the appeal. Therefore, Bowe’s conviction is

AFFIRMED.




                                          23